


Exhibit 10.1


AMENDMENT NO. 2 TO SELECTED DEALER AGREEMENT


This Amendment No. 2 to the Selected Dealer Agreement, dated as of the 3rd day
of September, 2015 (this “Amendment”), is made by and among each of Hines Global
REIT II, Inc., a Maryland corporation (the “Company”), Hines Securities, Inc., a
Delaware Corporation (the “Dealer Manager”), Hines Global REIT II Advisors LP, a
Texas limited partnership (the “Advisor”), (collectively, the “Issuer Entities”)
and Ameriprise Financial Services, Inc. (“Ameriprise”).


WHEREAS, the Issuer Entities and Ameriprise have entered into a Selected Dealer
Agreement dated December 31, 2014, as amended by the Amendment to Selected
Dealer Agreement dated February 27, 2015, (the “Selected Dealer Agreement”) that
sets forth the understandings and agreements whereby Ameriprise will offer and
sell on a best efforts basis, for the account of the Company, Class A shares
(“Class A Shares”) of common stock (the “Common Stock”) of the Company
registered pursuant to the Registration Statement and Prospectus filed with the
Securities and Exchange Commission on Form S-11 (File No. 333-191106) under the
Securities Act of 1933, as amended and the regulations thereunder; and


WHEREAS, the Company has registered Class T shares (“Class T Shares”) of common
stock of the Company under the Registration Statement and Prospectus filed with
the Securities Exchange Commission; and


WHEREAS, the Issuer Entities and Ameriprise desire to modify the Selected Dealer
Agreement to allow Ameriprise to offer and sell on a best efforts basis, both
Class A and Class T Shares of common stock of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and Ameriprise agree as
follows:


1.    Section 1 of the Selected Dealer Agreement shall be deleted in its
entirety and replaced with the following.


1. Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements whereby Ameriprise will offer and sell on a best
efforts basis for the account of the Company Class A shares (“Class A Shares”)
and Class T shares (“Class T Shares”) of common stock (the “Common Stock”), par
value $0.001 per share (Class A Shares and Class T Shares collectively referred
to herein as the “Shares”), of the Company registered pursuant to the
Registration Statement (as defined below) at the per share price set forth in
the Registration Statement from time to time (subject to certain volume and
other discounts described therein) (the “Offering”), pursuant to which Shares
are also being offered pursuant to the Company’s Distribution Reinvestment Plan
(the “DRIP”). The Shares are more fully described in the Registration Statement
defined below.


Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the terms and conditions set forth below.


2.    Section 2(o) of the Selected Dealer Agreement shall be deleted in its
entirety and replaced with the following.
 
(o) Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2015, the
Company has been organized and operates in conformity

1

--------------------------------------------------------------------------------




with the requirements for qualification as a real estate investment trust under
the Code and its actual method of operation has enabled and its proposed method
of operation as described in the Prospectus will enable it to meet the
requirements for qualification and taxation as a real estate investment trust
under the Code commencing with its taxable year ending December 31, 2015.
The Company’s issuance of Class A Shares and Class T Shares will not cause
dividends paid by the Company with respect to Class A Shares and Class T Shares
to be preferential dividends within the meaning of § 562(c) of the Code.
Furthermore, the Company’s issuance of Class A Shares and Class T Shares will
not cause the Company to fail to qualify as a REIT.


3.    The first paragraph of Section 2(kk) of the Selected Dealer Agreement
shall be deleted and the following paragraphs should be added to the beginning
of Section 2(kk).


Net Investment Methodology. From the date of the initial offering through the
earlier of (a) the end of the calendar quarter in which the Company’s initial
offering closes, or (b) the end of the calendar quarter that is two years after
the effective date of the Company’s initial public offering, but in no event
earlier than April 11, 2016 (provided, that, in all instances, such valuation
shall be provided in accordance with such other more restrictive timing as the
SEC may require or which may be necessary for Ameriprise to comply with FINRA
requirements), the Company may include a per share estimated value reflecting
the “net investment” disclosed in the Company’s most recent Registration
Statement, Form 10-K, Form 10-Q and/or in a Form 8-K (collectively, “SEC
Disclosure Documents”). “Net investment” shall be based on the “amount available
for investment” percentage in the “Estimated Use of Proceeds” section of the
offering prospectus or, where “amount available for investment” is not provided,
another equivalent disclosure that reflects the estimated percentage deduction
from the aggregate dollar amount of securities registered for sale to the public
of sales commissions, dealer manager fees, and estimated issuer offering and
organization expenses (“Issuer O&O) (which if based on a range of amounts, may
assume Issuer O&O based on raising the maximum offering).


Appraised Value Methodology. Following the permitted period for utilizing “Net
Investment Methodology,” at a minimum, the Company shall provide a per share
value based on the fair value of the Company’s assets less liabilities under
market conditions existing as of the date of valuation, referred to as Net Asset
Value (“NAV”), and assuming the allocation of the resulting NAV among the
Company’s common shareholders, to arrive at a Net Asset Value Per Share (“Per
Share NAV”). Notwithstanding that generally accepted accounting principles of
the Financial Accounting Standards Board (“GAAP”) generally require the fair
value of real estate to reflect the price received to sell an asset in an
orderly transaction between market participants at the measurement date and not
on an ongoing basis, the NAV shall be determined in a manner consistent with the
methods and principles used to determine fair value under GAAP, primarily as set
forth in ASC 820, and the international financial reporting standards of the
International Accounting Standards Board (as applicable), and consistent with
the methodology set forth in Exhibit C to this Agreement. The Board of Directors
of the Company will appoint the Audit Committee or another committee comprised
of a majority of independent directors of the REIT that will be responsible for
oversight of the valuation process (“Valuation Committee”), subject to the final
approval of the Company’s Board.


4. The Disclosure paragraph of Section 2(kk) shall be deleted in its entirety
and replaced with the following.

2

--------------------------------------------------------------------------------






Disclosure. The determination of the NAV and Per Share NAV, an explanation of
the method by which the NAV and Per Share NAV was developed, a statement that
such valuation was developed in a manner reasonably designed to ensure its
reliability, and the date of the valuation will be reported in the SEC
Disclosure Documents filed with the Commission and in each Annual Report sent to
investors with sufficient narrative disclosure to meet FINRA regulatory
requirements and in a clear and concise manner so as to be understood by the
average investor. In addition, if the Company has knowledge of a material
impairment or appreciation, or a material other-than-temporary change in the
value of any real property or real estate-related asset which would result in a
material change in the NAV or Per Share NAV, then the Company shall consider
such change prior to the issuance of a valuation and shall otherwise file such
SEC Disclosure Documents as required.


5. Sections 3(a) and 3(d) of the Selected Dealer Agreement shall be deleted in
their entirety and replaced with the following.


3. Sale of Shares


(a)    Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.
The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”).
(i)    Persons desiring to purchase Class A Shares are required to (i) deliver
to Ameriprise a check in the amount of $10.00 per Class A Share purchased
(subject to certain volume discounts or other discounts as described in the
Prospectus, or such other per share price as may be applicable pursuant to the
DRIP, or such other per share price as is disclosed from time to time in the
Registration Statement or Prospectus) payable to Ameriprise, or (ii) authorize a
debit of such amount to the account such purchaser maintains with Ameriprise.
(ii)    Persons desiring to purchase Class T Shares are required to (i) deliver
to Ameriprise a check in the amount of $9.4489 per Class T Share purchased
(subject to such other per share price as may be applicable pursuant to the
DRIP, or such other share price as disclosure from time to time in the
Registration Statement or Prospectus) payable to Ameriprise, or (ii) authorize a
debit of such amount to the account such purchaser maintains with Ameriprise.
(iii)    An order form as mutually agreed upon by Ameriprise and the Company
substantially similar to the form of subscription agreement attached to the
Prospectus (each an “Order Form”) must be completed and submitted to the Company
for all investors. The Dealer Manager and American Enterprise Investment
Services, Inc. (“AEIS”), an affiliate of Ameriprise, are parties to that certain
Alternative Investment Product Networking Services Agreement, dated March 23,
2012 as amended (the “AIP Networking Agreement”), pursuant to which the broker-

3

--------------------------------------------------------------------------------




controlled accounts of Ameriprise’s customers that invest in the Company will be
processed and serviced. The parties acknowledge that any receipt by Ameriprise
of payments for subscriptions for Shares shall be effected solely as an
administrative convenience, and such receipt of payments shall not be deemed to
constitute acceptance of Orders to purchase Shares or sales of Shares by the
Company.
All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Ameriprise of such fact and cause the return of such
purchaser’s funds submitted with such application. If Ameriprise receives no
notice of rejection within the foregoing time limits, the Order shall be deemed
accepted. Ameriprise agrees to make commercially reasonable efforts to determine
that the purchase of Shares is a suitable and appropriate investment for each
potential purchaser of Shares based on information provided by such purchaser
regarding, among other things, such purchaser’s age, investment experience,
financial situation and investment objectives. Ameriprise agrees to maintain
copies of the Orders received from investors and of the other information
obtained from investors, including the Order Forms, for a minimum of 6 years
from the date of sale and will make such information available to the Company
upon request by the Company.
(d) Compensation.
Class A Shares: In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a selling commission
(the “Selling Commission”) of seven percent ($0.70 based on initial $10.00 price
per share) of the price of each Class A Share (except for Shares sold pursuant
to the DRIP) sold by Ameriprise; provided, however, that Ameriprise’s Selling
Commission shall be reduced with respect to volume sales of Class A Shares to
qualifying purchasers (as defined in the Prospectus) and as otherwise set forth
in the “Plan of Distribution” section of the Prospectus. In the case of such
volume sales to qualifying purchasers, on orders of $250,000 or more,
Ameriprise’s Selling Commission shall be reduced by the amount of the Class A
Share purchase price discount. In the case of such volume sales to qualifying
purchasers, Ameriprise’s Selling Commission will be reduced for each incremental
Class A Share purchase by such qualifying purchasers where Ameriprise serves as
the selected dealer for such purchase, in the total volume ranges set forth in
the table below. Any reduction of the Selling Commission otherwise payable to
Ameriprise will be credited to the purchaser as additional Class A Shares. Such
reduced Class A Share price will not affect the amount received by the Company
for investment. The following table sets forth the reduced Selling Commission
payable to Ameriprise in connection with volume discounts, which table may be
updated from time to time in the Prospectus:

4

--------------------------------------------------------------------------------




Amount of Selling
Commission Volume
Discount
 
Amount of Purchaser’s Investment
 
Maximum 
Selling Commission 
per Share
 
From
 
To
 
1.0%
 
$
250,000


 
$
499,999


 
6.0%
2.0%
 
$
500,000


 
$
999,999


 
5.0%
3.0%
 
$
1,000,000


 
$
2,499,999


 
4.0%
4.0%
 
$
2,500,000


 
$
4,999,999


 
3.0%
5.0%
 
$
5,000,000


 
$
9,999,999


 
2.0%
6.0%
 
$
10,000,000


 
and over


 
1.0%



For example, if an investor purchases $350,000 in Class A Shares, the Selling
Commissions on $100,000 of such shares will be reduced to 6.0%, in which event
the investor will receive 35,101 Class A Shares instead of 35,000, the number of
Class A Shares the investor would have received if he or she had paid $10.00 per
Class A Share for all the Class A Shares purchased.


For purposes of determining investors eligible for volume discounts, investments
made by accounts with the same primary account holder, as determined by the
account tax identification number, may be combined. This includes individual
accounts and joint accounts that have the same primary holder as an individual
account. Investments made through individual retirement accounts may also be
combined with accounts that have the same tax identification number as the
beneficiary of the individual retirement account. In the event Orders are
combined, the commission payable with respect to the subsequent purchase of
Shares will equal the commission per share which would have been payable in
accordance with the table set forth above if all purchases had been made
simultaneously. Any reduction of the seven percent (7.0%) Selling Commission
otherwise payable to Ameriprise will be credited to the purchaser as additional
Class A Shares. Unless Ameriprise, on behalf of purchasers, indicates that
Orders are to be combined and provide all other requested information, the
Company will not be held responsible for failing to combine Orders properly.


Purchasers may submit requests in writing to Ameriprise to aggregate
subscriptions, as part of a combined order for purposes of determining the
number of Class A Shares purchased and the applicable volume discount, provided
that any such request must be submitted by Ameriprise to the Dealer Manager
simultaneously with the subscription for shares to which the discount is to
relate. Ameriprise may make the request to the Dealer Manager on behalf of
Ameriprise investors; provided, that, approval of any such volume discounts for
combined purchases shall be at the sole discretion of the Dealer Manager and any
such discount shall be prorated among the individual subscriptions that were
combined for the purchase.


The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker-dealers that are members of FINRA, which the Company refers to
as participating broker-dealers, to sell the Shares. Except as provided in the
Selected Dealer Agreements, the Dealer Manager will reallow to the participating
broker-dealers all of the Sales Commissions attributable to such participating
broker-dealers. As set forth in the Prospectus, the Company will not pay any
Sales Commissions in connection with the sale of Shares in the event: (i) the
investor has engaged the services of a registered investment advisor with whom
the investor has agreed to pay a fee for investment advisory services (except
where an investor has a contract for financial planning services with a
registered investment advisor that is also a registered broker dealer, such
contract absent any investment advisory services will not qualify

5

--------------------------------------------------------------------------------




the investor for a reduction of the Sales Commission described above), or (ii)
in the event the investor is investing in a bank trust account with respect to
which the investor has delegated the decision-making authority for investments
made in the account to a bank trust department. The Company will also offer
other discounts in connection with certain other types of sales, as set forth in
the “Plan of Distribution” section of the Prospectus. The net proceeds to the
Company will not be affected by any such discounts.


The Dealer Manager will also re-allow to Ameriprise out of its dealer manager
fee a marketing fee of up to 1.5% of the full price of each Class A Share
(except for Class A Shares sold pursuant to the DRIP) sold by Ameriprise (the
“Marketing Fee”); provided however, the Company will not pay Ameriprise a
Marketing Fee if the aggregate underwriting compensation to be paid to all
parties in connection with the Offering exceeds the limitations prescribed by
FINRA.
Class T Shares: In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a Selling Commission of
two percent (approximately $0.1890 based on initial $9.4489 price per share) of
the price of each Class T Share (except for Class T Shares sold pursuant to the
DRIP) sold by Ameriprise.


The Dealer Manager will also re-allow to Ameriprise out of its dealer manager
fee a Marketing Fee of up to 2.5% of the full price of each Class T Share
(except for Class T Shares sold pursuant to the DRIP) sold by Ameriprise;
provided however, the Company will not pay Ameriprise a Marketing Fee if the
aggregate underwriting compensation to be paid to all parties in connection with
the Offering exceeds the limitations prescribed by FINRA.
In addition, the Dealer Manager will receive an annual distribution and
stockholder servicing fee of 1.0% of the purchase price per Class T Share (or,
once reported, the amount of our estimated NAV) for Class T Shares purchased;
provided however, that the amount of the distribution and stockholder servicing
fee to be reallowed to Ameriprise will not exceed a total of 4.0% . The
distribution and stockholder servicing fee will accrue daily and be paid
quarterly in arrears. The Dealer Manager will reallow the ongoing distribution
and stockholder servicing fee to the selected dealer who initially sold the
Class T Shares to a stockholder or, if applicable, to a subsequent broker-dealer
of record of the Class T Shares so long as the subsequent broker-dealer is party
to a selected dealer agreement with the Dealer Manager that provides for such
reallowance.
The Company will cease paying the distribution and stockholder servicing fee
with respect to any particular Class T Share and that Class T Share will convert
into a number of Class A Shares determined by multiplying each Class T Share to
be converted by the “Conversion Rate” described herein on the earlier of: (i) a
listing of the Class A Shares on a national securities exchange; (ii) a merger
or consolidation of the Company with or into another entity, or the sale or
other disposition of all or substantially all of the Company’s assets; (iii) the
end of the month in which the Dealer Manager determines that total underwriting
compensation paid in the primary offering including the distribution and
stockholder servicing fee paid on all Class T Shares sold in the primary
offering is equal to 10.0% of the gross proceeds of the primary offering from
the sale of both Class A Shares and Class T Shares; and (iv) the end of the
month in which the transfer agent, on behalf of the Company, determines that
underwriting compensation paid in the primary offering including the
distribution and stockholder servicing fee paid with respect to the Class T
Shares held by a stockholder within his or her particular account equals 10.0%
of the gross offering price at the time of investment of the Class T Shares held
in such account. The length of time over which the distribution and stockholder
servicing fee would be paid is approximately 5.25 years from the date of
purchase, assuming a constant per share offering price or estimated NAV, as
applicable, of $9.45

6

--------------------------------------------------------------------------------




per Class T Share. The Conversion Rate will be equal to the quotient, the
numerator of which is the estimated net asset value per Class T Share (including
any reduction for distribution and stockholder servicing fees as described
herein) and the denominator of which is the estimated net asset value per Class
A Share. The Company will further cease paying the distribution and stockholder
servicing fee on any Class T Share that is redeemed or repurchased, as well as
upon the Company’s dissolution, liquidation or the winding up of the Company’s
affairs, or a merger or other extraordinary transaction in which the Company is
a party and in which the Class T Shares as a class are exchanged for cash or
other securities.
No payment of Selling Commissions, the Marketing Fee or the distribution and
stockholder servicing fee will be made in respect of Orders (or portions
thereof) which are rejected by the Company. Ameriprise shall transfer to the
Transfer Agent the total amount debited from such investor accounts for the
purchase of Shares, net of the Selling Commission payable to Ameriprise. The
Marketing Fee will be paid via Automated Clearing House (ACH) payment initiated
by the Dealer Manager on the second business day following the week in which the
dealer manager fee on the applicable Shares sold by Ameriprise is received by
the Dealer Manager. Selling Commissions, the Marketing Fee and the distribution
and stockholder servicing fee will be payable only with respect to transactions
lawful in the jurisdictions where they occur. Purchases of Shares by the
Company, Ameriprise or its or their respective affiliates or any of their
respective directors, trustees, officers and employees shall be net of
commissions. Ameriprise affirms that the Dealer Manager’s liability for Selling
Commissions, the Marketing Fee and the distribution and stockholder servicing
fee payable is limited solely to the proceeds of commissions, the dealer manager
fee and the distribution and stockholder servicing fee, respectively, receivable
from the Company, and Ameriprise hereby waives any and all rights to receive
payment of Selling Commissions, the Marketing Fee and the distribution and
stockholder servicing fee due until such time as the Dealer Manager is in
receipt of the commission, dealer manager fee and the distribution and
stockholder servicing fee, respectively, from the Company.
No Selling Commissions, Marketing Fee or the distribution and stockholder
servicing fee shall be paid to Ameriprise for purchases made by an investor
pursuant to the DRIP.
The Advisor will pay or cause to be paid to Ameriprise, the amount of any bona
fide, itemized, separately invoiced due diligence expenses consistent with the
language in the Prospectus and applicable regulations and FINRA rules.
Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers, directors and employees of the
Advisor or other affiliates and their immediate family members, to or through
registered investment advisers or a bank acting as a trustee or fiduciary, or
through any other arrangements described in the “Plan of Distribution” section
of the Prospectus, the Company represents that neither it nor any of its
affiliates have offered or sold any Shares pursuant to this Offering, and agrees
that, through the Termination Date, the Company will not offer or sell any
Shares (except for Shares offered pursuant to the DRIP) otherwise than through
the Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as
herein provided, the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, and registered investment advisers as provided in
agreements between the Company and/or the Dealer Manager and registered
investment advisers, except pursuant to arrangements described in the “Plan of
Distribution” section of the Prospectus.
6. The following provision shall be added to the end of Section 7 of the
Selected Dealer Agreement, as Section 7(j).



7

--------------------------------------------------------------------------------




(j) Information on Share Classes. The Company has applied for a private letter
ruling (“PLR”) from the IRS concluding that the differences in the dividends
distributed to holders of Class A Shares and Class T Shares due to the class
specific fee allocations, as described in the ruling request, will not cause
such dividends to be preferential dividends. Promptly upon receipt of the PLR
from the IRS, the Company will provide a copy of the PLR to Ameriprise. The
Company has received the favorable opinion of Greenberg Traurig, LLP, counsel to
the Company, dated as of the date hereof or as of each Documented Closing Date,
as applicable, and addressed to Ameriprise, to the effect that the difference in
dividends distributed to the holders of Class A Shares and the holders of Class
T Shares, as described in the Prospectus, will not cause such dividends to be
deemed preferential dividends within the meaning of Section 562 of the Code and
the Treasury Regulations thereunder. The Issuer Entities shall provide
Ameriprise with an update at such time as the total Selling Commissions and
distribution and stockholder servicing fees for the sale and servicing of Class
T Shares for the sale to any single purchaser reach their cap. The Issuer
Entities shall make a report available to Ameriprise with such information upon
written request throughout the Offering.


7. General


A. All capitalized terms used herein but not defined shall have the meaning
ascribed to such terms in the Selected Dealer Agreement unless otherwise set
forth in this Amendment.


B. Except as otherwise expressly amended by this Amendment, all of the
provisions of the Selected Dealer Agreement shall continue in full force and
effect in accordance with the terms and conditions.




[signature page follows]

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have hereto executed this Amendment as of
the date first above written.


HINES GLOBAL REIT II, INC.


By: /s/ Ryan Sims____________________
                        
Name:
Title:






HINES SECURITIES, INC.


By: /s/ Frank Apollo__________________


Name:
Title:




                        
HINES GLOBAL REIT II ADVISORS LP
            
By: /s/ Ryan Sims____________________


Name:
Title:




                        




AMERIPRISE FINANCIAL SERVICES, INC.


By: /s/ Frank McCarthy______________


Name: Frank A. McCarthy
Title: Senior Vice President and General Manager



9